Citation Nr: 1100983	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-15 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for left foot 
condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1974, from March 1978 to March 1982, and from January 
1984 to October 1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for a left 
leg disability has been raised by the record, specifically 
the Veteran repeatedly refers to his claim as a left leg 
claim while maintaining that he is attempting to reopen 
the claim denied in September 1988.  See e.g., April 2008 
Claim and May 2008 Statement.  It appears that the Veteran 
is unclear as to the nature of the September 1988 denial, 
which was a denial of service connection for a left foot 
condition.  The left foot claim has been adjudicated by 
the Agency of Original Jurisdiction (AOJ), was properly 
certified to the Board, and is the subject of the decision 
below.  The separate potential issue of service connection 
for a left lower leg claim has not been adjudicated by 
AOJ.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed September 1988 rating decision, the RO 
denied service connection for left foot condition. 

2.  The evidence added to the claims file since that September 
1988 decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The September 1988 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  New and material evidence has not been received and the claim 
of entitlement to service connection for left foot condition is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  This notice requirement 
applies to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Additionally, in cases 
where the Veteran is attempting to reopen a previously denied 
claim, the VCAA requires the Secretary to look at the bases for 
the denial of the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection, which were found to be insufficient in the 
previous denial.  The Veteran must also be notified of what 
constitutes "new" and "material" evidence to reopen the 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In May 2008, the Veteran received a notice letter that advised 
him of what information and evidence was needed to substantiate 
his claim, what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by VA, 
informed the Veteran of the new and material evidence requirement 
for reopening the claim, and informed him that the prior denial 
was because "no left foot injury in service was shown by the 
evidence of record."

The Board notes that VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the submission 
of new and material evidence and, therefore, does not apply to 
this claim.  38 U.S.C.A. § 5103A.

Analysis

The Veteran's claim for service connection for left foot injury 
was originally denied on the merits by the RO in a rating 
decision dated September 1988 on the basis that the military 
medical records did not show an in-service left foot injury and 
the Veteran's flat feet were not found to be related to his 
military service.  The Veteran did not appeal this decision and 
it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  In April 2008, the Veteran sought to reopen his claim.

The old evidence

At the time of the September 1988 decision, the evidence of 
record consisted of the Veteran's service treatment records; and 
an August 1988 VA medical examination.

The new evidence

Evidence received since September 1988 consists of: (1) duplicate 
copies of pages from the Veteran's service treatment records; (2) 
VA treatment records from June 1989 to July 1995 and from January 
2007 to April 2010; and (3) the Veteran's May 2008, August 2008, 
and June 2010 statements.
	
The service treatment records submitted by the Veteran are 
duplicative of those records already considered at the time of 
the September 1988 rating decision.  Therefore, these records are 
not new.  Furthermore, with respect to the portions highlighted 
by the Veteran, these records show a left ankle sprain in 
November 1972, complaints of right foot pain in February 1979, 
complaints of left hip pain in January 1981, and pain when 
running associated with a suspected inguinal hernia in June 1981.  
Thus, as previously determined by the September 1988 rating 
decision, these records do not show an in-service left foot 
injury.  

The VA treatment records are new in that they postdate the 
September 1988 decision and therefore were not considered in that 
decision.  However, as that decision denied service connection 
based on failure to show an in-service injury, evidence of recent 
treatment, which post-dates service and concerns the severity of 
his current symptoms, is not material.

The Veteran's June 2010 statement describes an in-service injury 
whereby the Veteran claims he lost both arches in his feet and 
injured his lower left leg during a forced troop march when he 
lost his balance and fell.  No other details are given.  At the 
time of the original claim in January 1985, the Veteran reported 
an injury and treatment in 1981 which was not corroborated by his 
service treatment records.  To the extent that the Veteran is 
reiterating his claim of an in-service injury, this statement is 
repetitive of the previously existing evidence and is not new.  
The Board also notes that in this statement the Veteran argues 
that he has never received a compensation and pension examination 
in conjunction with his pes planus (flat feet).  According to the 
record, the Veteran was originally schedule for a VA podiatry 
examination in May 1985, but failed to appear.  When he reapplied 
for service connection in July 1988, he was rescheduled for an 
examination in August 1988 at the VA Medical Center in Hampton, 
Virginia.  This examination included x-rays to both feet and 
ultimately resulted in a diagnosis of pes planus.  Thus the Board 
assures the Veteran that according to the record he did in fact 
receive an examination of his arches.

Insofar as the Veteran's additional lay statements postdate the 
September 1988 rating decision and were not considered in that 
decision, these statements are new evidence.  In his May 2008 
statement that accompanied the recent medical records, the 
Veteran argues that his current treatment, including potential 
surgery on his left leg, is evidence of error in the September 
1988 rating decision because his "legs were fine before [he] 
went into the military."  This statement does not establish an 
in-service injury and therefore is not material.  In August 2008 
the Veteran stated that his condition had worsened.  As the 
severity of the claim condition is not an element of a claim for 
service connection, this is immaterial.
 
Consequently, because the new evidence does not show an in-
service left foot injury, it does not raise a reasonable 
possibility of substantiating the claims.  See 38 C.F.R. § 3.156.  
Therefore, the Board finds that the Veteran's attempt to reopen 
his claims of entitlement to service connection for left foot 
condition is unsuccessful.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service connection 
for left foot condition; the appeal is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


